  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 1 of 19 PageID #: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF DELAWARE

                                                     X
 PETE TENVOLD, Individually and on Behalf            )
 of All Others Similarly Situated,                   )
                                                     )
                          Plaintiff,                 )   Civil Action No. ___________
                                                     )
             v.                                      )
                                                     )   CLASS ACTION COMPLAINT
 FINISAR CORPORATION, MICHAEL                        )   FOR VIOLATIONS OF
 HURLSTON, MICHAEL C. CHILD, ROGER                   )   SECTIONS 14(a) AND 20(a) OF
 C. FERGUSON, MICHAEL L. DREYER,                     )   THE SECURITIES EXCHANGE
 THOMAS E. PARDUN, JERRY S. RAWLS,                   )   ACT OF 1934
 ROBERT N. STEPHENS, HELENE                          )
 SIMONET, MUTATION MERGER SUB                        )
 INC., and II-VI INCORPORATED,                       )
                                                     )   JURY TRIAL DEMAND
                          Defendants.                )
                                                     X

                                  CLASS ACTION COMPLAINT

       Plaintiff Pete Tenvold (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, including investigation of counsel and

review of publicly available information, except as to those allegations pertaining to Plaintiff,

which are alleged upon personal knowledge:

                                       NATURE OF THE ACTION

       1.         Plaintiff brings this class action on behalf of the public stockholders of Finisar

Corporation (“Finisar” or the “Company”) against Finisar’s Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Section 14(a) and 20(a) of the Securities Exchange

Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9, arising out

of the Board’s attempt to sell the Company to II-VI Incorporated through its wholly-owned

subsidiary Mutation Merger Sub Inc. (collectively “II-VI”).
  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 2 of 19 PageID #: 2



       2.      Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading preliminary proxy statement (the “Proxy”) to be

filed with the Securities and Exchange Commission (“SEC”) on December 28, 2018. The Proxy

recommends that Finisar shareholders vote in favor of a proposed transaction (the “Proposed

Transaction”) whereby Finisar is acquired by II-VI. The Proposed Transaction was first disclosed

on November 9, 2018, when Finisar and II-VI announced that they had entered into a definitive

merger agreement (the “Merger Agreement”) pursuant to which II-VI will acquire all of the

outstanding shares of common stock of Finisar for $15.60 in cash and 0.2218 shares of II-VI

common stock (the “Merger Consideration”). The deal is valued at approximately $3.2 billion and

is expected to close in the middle of 2019.

       3.      The Merger Consideration does not properly compensate shareholders for their

investment in Finisar. Despite years of steady growth, the Board agreed to sell the Company for

approximately $26.00 per share. Yet an analyst recently set a price target for Finisar at $33.00 per

share, and the Company’s financial advisor implied a per share equity value as high as $33.37 for

Finisar.

       4.      Furthermore, the Proxy is materially incomplete and contains misleading

representations and information in violation of Sections 14(a) and 20(a) of the Exchange Act.

Specifically, the Proxy contains materially incomplete and misleading information concerning the

sales process, financial projections prepared by Finisar management, as well as the financial

analyses conducted by Barclays Capital Inc. (“Barclays”), Finisar’s financial advisor.

       5.      For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction, including filing a

definitive proxy statement (“Definitive Proxy”) with the SEC or otherwise causing a Definitive




                                                 2
  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 3 of 19 PageID #: 3



Proxy to be disseminated to Finisar’s shareholders, unless and until the material information

discussed below is included in the Definitive Proxy or otherwise disseminated to Finisar’s

shareholders.   In the event the Proposed Transaction is consummated without the material

omissions referenced below being remedied, Plaintiff seeks to recover damages resulting from the

Defendants’ violations.


                                             PARTIES

        6.      Plaintiff is, and has been at all relevant times, the owner of shares of common stock

of Finisar.

        7.      Defendant Finisar is a corporation organized and existing under the laws of the

State of Delaware. The Company’s principal executive offices are located at 1389 Moffett Park

Drive, Sunnyvale, California 94089. Finisar common stock trades on NASDAQ under the ticker

symbol “FNSR.”

        8.      Defendant Michael Hurlston has been CEO and a director of the Company since

January 2018.

        9.      Defendant Michael C. Child has been a director of the Company since 2010.

        10.     Defendant Roger C. Ferguson has been a director of the Company since 1999.

        11.     Defendant Michael L. Dreyer has been a director of the Company since 2015.

        12.     Defendant Thomas E. Pardun has been a director of the Company since 2009.

        13.     Defendant Jerry S. Rawls has been a director of the Company since 1989.

Defendant Rawls served as CEO from 1999 to 2008 and again from 2015 until January 2018.

Defendant Rawls also served as Chairman of the Board from 2006 until January 2018 and as

Executive Chairman from 2008 through 2015.

        14.     Defendant Robert N. Stephens has been Chairman of the Board and a director of



                                                  3
  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 4 of 19 PageID #: 4



the Company since 2005.

        15.     Defendant Helene Simonet has been a director of the Company since 2017.

        16.     Defendants Hurlston, Child, Ferguson, Dreyer, Pardun, Rawls, Stephens, and

Simonet are collectively referred to herein as the “Board.”

        17.     Defendant II-VI Incorporated is a Pennsylvania corporation with its principal

executive offices located at 375 Saxonburg Boulevard, Saxonburg, Pennsylvania 16056. II-VI

common stock trades on NASDAQ under the ticker symbol “IIVI.”

        18.     Defendant Mutation Merger Sub Inc. is a Delaware corporation and is a wholly

owned subsidiary of II-VI Incorporated.

                                  JURISDICTION AND VENUE

        19.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        20.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        21.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because: (i) the conduct at issue took place, at least in

part, and had an effect in this District; and (ii) Finisar is incorporated in this District.



                                CLASS ACTION ALLEGATIONS




                                                    4
  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 5 of 19 PageID #: 5



      22.      Plaintiff brings this action on his own behalf and as a class action on behalf of all

owners of Finisar common stock and their successors in interest and/or their transferees, except

Defendants and any person, firm, trust, corporation or other entity related to or affiliated with the

Defendants (the “Class”).

       23.     This action is properly maintainable as a class action for the following reasons:

               (a)     The Class is so numerous that joinder of all members is impracticable. As

of November 6, 2018, Finisar had approximately 117.3 million shares outstanding.

               (b)     Questions of law and fact are common to the Class, including, inter alia, the

following:

                       (i)     Whether Defendants have violated Section 14(a) of the Exchange

                               Act and Rule 14a-9 promulgated thereunder;

                       (ii)    Whether the Individual Defendants have violated Section 20(a) of

                               the Exchange Act;

                       (iii)   Whether Plaintiff and other members of the Class would suffer

                               irreparable injury were Defendants to file a Definitive Proxy with

                               the SEC that does not contain the material information referenced

                               above and the Proposed Transaction is consummated as presently

                               anticipated;

                       (iv)    Whether Plaintiff and the other members of the Class would be

                               irreparably harmed were the transaction complained of herein

                               consummated; and

                       (v)     Whether the Class is entitled to injunctive relief or damages as a

                               result of Individual Defendants’ wrongful conduct.




                                                 5
  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 6 of 19 PageID #: 6



                (c)     Plaintiff is committed to prosecuting this action, is an adequate

representative of the Class, and has retained competent counsel experienced in litigation of this

nature.

                (d)     Plaintiff’s claims are typical of those of the other members of the Class.

                (e)     Plaintiff has no interests that are adverse to the Class.

                (f)     The prosecution of separate actions by individual members of the Class

would create the risk of inconsistent or varying adjudications for individual members of the Class

and of establishing incompatible standards of conduct for the party opposing the Class.

                (g)     Conflicting adjudications for individual members of the Class might as a

practical matter be dispositive of the interests of the other members not parties to the adjudications

or substantially impair or impede their ability to protect their interests.

                (h)     Plaintiff anticipates that there will be no difficulty in the management of

this litigation. A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                         FURTHER SUBSTANTIVE ALLEGATIONS

    A. The Board Agreed to Sell the Company for an Unfair Price

          24.   Finisar designs and sells products that support optical communications, including

optical cables, communication components, sensing components and optical transceivers. Cisco

Systems, Google, and Huawei are the Company’s largest customers; other customers include

Broadcom, Hewlett Packard Enterprise, and IBM.

          25.   While the Company has been around for thirty years, financial results from the past

five years demonstrate Finisar’s stable and continuous growth. For example, revenues have

increased over 40%, as have gross profits. Some years have been more profitable than others have,

but overall the Company has experienced steady growth.


                                                   6
    Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 7 of 19 PageID #: 7



(in thousands)                                      Fiscal Years Ended
                   April 29, 2018 April 30, 2017 May 1, 2016 May 3, 2015 April 27, 2014 April 28, 2013
Revenues            $1,316,483     $1,449,303    $1,263,166     $1,250,944 $1,156,833     $934,335
Gross Profit         $362,166       $503,647      $354,650       $350,910   $396,999      $257,041
Operating
Expenses             $355,652      $326,762        $313,627        $324,116       $285,584        $262,596
Consolidated net
income (loss)        $(48,286)     $249,346         $35,193        $11,887        $111,537        $(8,065)

        26.        This growth did not go unnoticed. In December 2017, a Northland Capital Markets

analyst reiterated a $33.00 per share price target for the Company, noting that Finisar had

significant growth opportunities. Specifically, the analyst stated: “We believe Finisar is well-

positioned to manage pricing, volume and cost dynamics given its industry-leading scale and

manufacturing capacity.” 1 Less than one year later, analysts at Zacks stated: “[W]e remain

impressed with the inherent growth potential of” Finisar.” 2

        27.        Despite the Company’s growth prospects, the Board agreed to the Proposed

Transaction on November 8, 2018. The Merger Consideration is valued at $26.00 per share, 21%

less than the price target set by Northland Capital Markets. Even the analyses of the Company’s

own financial advisor illustrate that the Merger Consideration may not be high enough. For

example, Barclays’s Selected Comparable Company Analysis for Finisar implied a per share

equity value as high as $33.37, while the Discounted Cash Flow Analysis implied a per share

equity value as high as $30.64.

    B. Finisar’s Officers Stand to Receive Benefits Unavailable to the Class

        28.        The Proxy acknowledges that the Company’s executive officers have interests in

the merger that may differ from those of the stockholders and may create conflicts of interest.


1
  Jayson Derrick, “5 Reasons Finisar Is An Analyst’s Top Pick For 2018,” Benzinga, December 29, 2017,
https://www.benzinga.com/analyst-ratings/analyst-color/17/12/10967321/5-reasons-finisar-is-an-analysts-top-pick-
for-2018 (last visited January 7, 2019).
2
   “Finisar to Gain From Enhanced Product Offerings, Risks Stay,” Zacks, September 24, 2018,
https://www.zacks.com/stock/news/324504/finisar-to-gain-from-enhanced-product-offerings-risks-stay (last visited
January 7, 2019).


                                                       7
  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 8 of 19 PageID #: 8



       29.     Performance-based restricted stock units restricted stock units and stock options

that have been awarded to and are held by Finisar’s executive officers and directors will vest and

be converted into the right to receive either the Merger Consideration or another amount. The

treatment of these equity awards, in addition to benefits provided to executive officers through the

Finisar Executive Retention and Severance Plan, will create a windfall for Finisar’s executive

officers that is unavailable to the common stockholders. As demonstrated in the following chart,

the executive officers of Finisar in total stand to receive up to $25.4 million, if they are let go

without “cause” or voluntarily leave for “good reason” after the Proposed Transaction closes:


                            Cash                     Perquisites/   Tax
Name                     Severance       Equity       Benefits Reimbursement   Total
Michael E. Hurlston      $2,205,000    $6,502,875      $54,182       —       $8,762,057
Joseph A. Young          $1,278,750    $3,279,183      $58,765       —       $4,616,698
Todd Swanson             $1,278,750    $3,279,183      $38,660       —       $4,596,593
Kurt Adzema              $1,237,500    $2,714,926      $54,849       —       $4,007,275
Julie S. Eng             $1,118,000    $2,368,587       $1,545       —       $3,488,132

       30.     In any event, the members of the Board and the executive officers stand to gain

handsomely because of their equity holdings. The executive officers and Board members will

obtain $2.3 million from performance-based restricted stock units, $11.3 million from time-based

restricted stock units, and $2 million from stock options, for a total of more than $15.7 million.

   C. The Preclusive Deal Protection Devices

       31.     As part of the Merger Agreement, Defendants agreed to certain preclusive deal

protection devices that ensure that no competing offers for the Company will emerge.

       32.     By way of example, section 4.03(a) of the Merger Agreement includes a “no

solicitation” provision barring the Company from soliciting or encouraging the submission of an

acquisition proposal. Section 4.03(c) demands that the Company ceases and terminates all

solicitations, discussions, or negotiations with any party concerning an acquisition proposal.



                                                 8
  Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 9 of 19 PageID #: 9



         33.   Despite already locking up the Proposed Transaction by agreeing not to solicit

alternative bids, the Board consented to additional provisions in the Merger Agreement that further

guarantee the Company’s only suitor will be II-VI. For example, pursuant to section 4.03(b) of

the Merger Agreement, the Company must notify II-VI of any offer, indication of interest, or

request for information made by an unsolicited bidder. Thereafter, should the Board determine

that the unsolicited offer is superior, section 4.03(e) requires that the Board grant II-VI three (3)

business days to negotiate the terms of the Merger Agreement to render the superior proposal no

longer superior. II-VI is able to match the unsolicited offer because, pursuant to section 4.03(b)

of the Merger Agreement, the Company must provide II-VI with the identity of the party making

the proposal and the material terms of the superior proposal, eliminating any leverage that the

Company has in receiving the unsolicited offer.

         34.   In addition, pursuant to section 7.03(a) of the Merger Agreement, Finisar must pay

II-VI a termination fee of $105.2 million if the Company decides to pursue another offer, thereby

essentially requiring that the alternate bidder agree to pay a naked premium for the right to provide

the shareholders with a superior offer.

         35.   Ultimately, these preclusive deal protection provisions restrain the Company’s

ability to solicit or engage in negotiations with any third party regarding a proposal to acquire all

or a significant interest in the Company. The circumstances under which the Board may respond

to an unsolicited written bona fide proposal for an alternative acquisition that constitutes or would

reasonably be expected to constitute a superior proposal are too narrowly circumscribed to provide

an effective “fiduciary out” under the circumstances. Likewise, these provisions also foreclose

any likely alternate bidder from providing the needed market check of II-VI’s inadequate offer

price.




                                                  9
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 10 of 19 PageID #: 10



   D. The Materially Incomplete and Misleading Proxy

       36.     The Individual Defendants owe the stockholders a duty of candor. They must

disclose all material information regarding the Proposed Transaction to Finisar stockholders so

that they can make a fully informed decision whether to vote in favor of the Proposed Transaction.

       37.     On December 28, 2018, Defendants filed the Proxy with the SEC. The purpose of

the Proxy is, inter alia, to provide the Company’s stockholders with all material information

necessary for them to make an informed decision on whether to vote their shares in favor of the

Proposed Transaction. However, significant and material facts were not provided to Plaintiff and

the Class. Without such information, Finisar shareholders cannot make a fully informed decision

concerning whether or not to vote in favor of the Proposed Transaction.

               Materially Misleading Statements/Omissions Regarding the Management-
               Prepared Financial Forecasts

       38.     The Proxy discloses management-prepared financial projections for the Company

that are materially misleading. The Proxy indicates that in connection with the rendering of

Barclays’s fairness opinion, Barclays reviewed “financial and operating information . . . including

financial projections of Finisar prepared by Finisar’s management.” Accordingly, the Proxy

should have, but failed to, provide certain information in the projections that Finisar’s management

provided to the Board and Barclays.

       39.     Notably, Defendants failed to disclose the financial projections for Finisar for fiscal

years 2018 to 2021 for:

               (a)     Depreciation;

               (b)     Amortization;

               (c)     Cash Taxes;

               (d)     Capital expenditures;



                                                 10
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 11 of 19 PageID #: 11



               (e)      Changes in net working capital;

               (f)      Stock-based compensation expense;

               (g)      Capital Expenditures; and

               (h)      Any other line items used in the calculation of unlevered free cash flow.

The Proxy also fails to disclose the financial projections for Finisar for the terminal period for the

above items, as used in Barclays’ Discounted Cash Flow Analysis. This omitted information is

necessary for Finisar stockholders to make an informed decision on whether to vote in favor of the

Proposed Transaction.

               Materially Incomplete and Misleading Disclosures Concerning Barclays’s
               Financial Analyses

       40.     With respect to the Selected Comparable Company Analysis for Finisar, the Proxy

fails to disclose the individual multiples for each of the selected public companies for:

               (a)      EV/CY 2018E Revenue;

               (b)      EV/CY 2019E Revenue;

               (c)      EV/CY 2018E Operating Income;

               (d)      EV/CY 2019E Operating Income;

               (e)      EV/CY 2018E EBITDAS;

               (f)      EV/CY 2019E EBITDAS;

               (g)      P/CY 2018E Non-GAAP EPS; and

               (h)      P/CY 2019E Non-GAAP EPS.

The Proxy also fails to disclose whether Barclays performed any type of benchmarking analysis

for Finisar in relation to the selected public companies.

       41.     With respect to the Selected Comparable Company Analysis for II-VI, the Proxy

fails to disclose the individual multiples for each of the selected public companies for:



                                                 11
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 12 of 19 PageID #: 12



               (a)     EV/CY 2018E Revenue;

               (b)     EV/CY 2019E Revenue;

               (c)     EV/CY 2018E EBITDAS;

               (d)     EV/CY 2019E EBITDAS;

               (e)     P/CY 2018E Non-GAAP EPS; and

               (f)     P/CY 2019E Non-GAAP EPS.

The Proxy also fails to disclose whether Barclays performed any type of benchmarking analysis

for II-VI in relation to the selected public companies.

       42.     With respect to the Selected Precedent Transactions Analysis, the Proxy fails to

disclose the individual multiples for each of the selected transactions for:

               (a)     EV/LTM Revenue;

               (b)     EV/NTM Revenue;

               (c)     EV/LTM Operating Income;

               (d)     EV/NTM Operating Income;

               (e)     EV/LTM EBITDAS; and

               (f)     EV/NTM EBITDAS.

The Proxy also fails to disclose whether Barclays performed any type of benchmarking analysis

for Finisar in relation to the target companies.

       43.     With respect to the Discounted Cash Flow Analysis, the Proxy fails to disclose the

individual inputs and assumptions utilized by Barclays to derive the discount rate range of 11.0%

to 12.0%. The Proxy further fails to disclose the actual terminal year unlevered free cash flow

metric to which the selected perpetuity growth rates were applied, as well as the range of implied

terminal EBITDAS multiples resulting from the analysis. In addition, the Proxy fails to disclose




                                                   12
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 13 of 19 PageID #: 13



whether Barclays added back amortization in its calculation of unlevered free cash flow and, if

not, the basis for not doing so. Finally, the Proxy fails to disclose how Barclays treated stock-

based compensation expense (i.e., as a cash or non-cash expense).

               Materially Incomplete and Misleading Disclosures Concerning the Flawed
               Process

       44.     The Proxy also fails to disclose material information concerning the sales process.

For example, Finisar’s management prepared a number of financial projections, yet most of those

projections have not been disclosed in the Proxy. This includes the projections discussed as being

provided to Barclays at the Board’s May 9, 2018 meeting; the projections of Finisar with respect

to fiscal years 2019 and 2020 as discussed at the Board meeting on June 12-13, 2018; the Finisar

financial plan provided to II-VI on August 27, 2018; the projections discussed by the Board on

September 27, 2018; the projections provided to Party D on October 5, 2018; and the projections

provided to Party B on October 11, 2018. The Proxy further fails to disclose how the projections

differed from each other and from the projections that were disclosed in the Proxy.

       45.     In addition, the Proxy notes that Barclays provided the Board with preliminary

financial analyses on various occasions, yet those analyses were not disclosed. That includes the

preliminary financial analysis of II-VI’s May 3, 2018 proposal as presented to the Board on June

12-13, 2018; the preliminary financial analysis of Finisar and a potential transaction with II-VI as

presented at the Board meeting on August 3, 2018; the preliminary financial analysis of a potential

transaction with II-VI and potential synergies as discussed with the Board on September 4-5, 2018;

the preliminary financial analysis of Finisar and a potential transaction with II-VI discussed with

the Board on September 21, 2018; the preliminary financial analysis of Finisar and a potential

transaction with II-VI as discussed with the Board on September 27, 2018; and the preliminary




                                                13
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 14 of 19 PageID #: 14



financial analysis of Finisar and a potential transaction with II-VI as presented to the Board on

October 30, 2018.

       46.     The Proxy also fails to fully disclose information about potential conflicts of

interest with Barclays. Specifically, the Proxy notes that Barclays did not earn investment banking

fees from Finisar or II-VI from January 1, 2015 to November 8, 2018. Yet Barclays provides other

services, including commercial banking and lending. The Proxy does not disclose whether

Barclays provided any other services to either Finisar or II-VI in the two years prior to providing

its fairness opinion to the Board and, if so, the total fees earned from such services.

       47.     This information is necessary to provide Company stockholders a complete and

accurate picture of the sales process and its fairness. Without this information, stockholders were

not fully informed as to the defendants’ actions, including those that may have been taken in bad

faith, and cannot fairly assess the process.       And without all material information, Finisar

stockholders are unable to make a fully informed decision in connection with the Proposed

Transaction and face irreparable harm, warranting the injunctive relief sought herein.

       48.     In addition, the Individual Defendants knew or recklessly disregarded that the

Proxy omits the material information concerning the Proposed Transaction and contains the

materially incomplete and misleading information discussed above.

       49.     Specifically, the Individual Defendants undoubtedly reviewed the contents of the

Proxy before it was filed with the SEC. Indeed, as directors of the Company, they were required

to do so. The Individual Defendants thus knew or recklessly disregarded that the Proxy omits the

material information referenced above and contains the incomplete and misleading information

referenced above.

       50.     Further, the Proxy indicates that on November 8, 2018, Barclays reviewed with the




                                                 14
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 15 of 19 PageID #: 15



Board its financial analysis of the Merger Consideration delivered to the Board an oral opinion,

which was confirmed by delivery of a written opinion of the same date, to the effect that the Merger

Consideration was fair, from a financial point of view, to Finisar shareholders. Accordingly, the

Individual Defendants undoubtedly reviewed or were presented with the material information

concerning Barclays’s financial analyses that has been omitted from the Proxy, and thus knew or

should have known that such information has been omitted.

         51.   Plaintiff and the other members of the Class are immediately threatened by the

wrongs complained of herein, and lack an adequate remedy at law. Accordingly, Plaintiff seeks

injunctive and other equitable relief to prevent the irreparable injury that the Company’s

shareholders will continue to suffer absent judicial intervention.

                                     CLAIMS FOR RELIEF

                                             COUNT I

         On Behalf of Plaintiff and the Class Against All Defendants for Violations of
                      Section 14(a) of the Exchange Act and Rule 14a-9

         52.   Plaintiff incorporates each allegation set forth above as if fully set forth herein.

         53.   Defendants have filed the Proxy with the SEC with the intention of soliciting

Finisar shareholder support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide the material

information referenced above.

         54.   In so doing, Defendants made materially incomplete and misleading statements

and/or omitted material information necessary to make the statements made not misleading. Each

of the Individual Defendants, by virtue of their roles as officers and/or directors of Finisar, were

aware of the omitted information but failed to disclose such information, in violation of Section

14(a).



                                                 15
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 16 of 19 PageID #: 16



       55.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that such communications with shareholders shall not contain “any statement which,

at the time and in the light of the circumstances under which it is made, is false or misleading with

respect to any material fact, or which omits to state any material fact necessary in order to make

the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       56.     Specifically, and as detailed above, the Proxy violates Section 14(a) and Rule 14a-

9 because it omits material facts concerning: (i) management’s financial projections; (ii) the value

of Finisar’s shares and the financial analyses performed by Barclays in support of its fairness

opinion; and (iii) the sales process.

       57.     Moreover, in the exercise of reasonable care, the Individual Defendants knew or

should have known that the Proxy is materially misleading and omits material information that is

necessary to render it not misleading. The Individual Defendants undoubtedly reviewed and relied

upon the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that Barclays reviewed and

discussed its financial analyses with the Board during various meetings including on November 8,

2018, and further states that the Board relied upon Barclays’s financial analyses and fairness

opinion in connection with approving the Proposed Transaction. The Individual Defendants knew

or should have known that the material information identified above has been omitted from the

Proxy, rendering the sections of the Proxy identified above to be materially incomplete and

misleading.

       58.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff and the Class




                                                 16
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 17 of 19 PageID #: 17



have no adequate remedy at law. Only through the exercise of this Court’s equitable powers can

Plaintiff and the Class be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

  On Behalf of Plaintiff and the Class against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

          59.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          60.   The Individual Defendants acted as controlling persons of Finisar within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Finisar and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          61.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to the time the

Proxy was filed with the SEC and had the ability to prevent the issuance of the statements or cause

the statements to be corrected.

          62.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was



                                                 17
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 18 of 19 PageID #: 18



reviewed by the Board prior to voting on the Proposed Transaction. The Proxy at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy.

       63.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       64.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       65.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in his favor and in favor of the Class

and against the Defendants jointly and severally, as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class Representative and his counsel as Class Counsel;

       B.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from filing a Definitive Proxy

with the SEC or otherwise disseminating a Definitive Proxy to Finisar shareholders unless and

until Defendants agree to include the material information identified above in the Definitive Proxy;


                                                 18
 Case 1:19-cv-00050-UNA Document 1 Filed 01/09/19 Page 19 of 19 PageID #: 19



          C.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy;

          D.     In the event that the transaction is consummated prior to the entry of this Court’s

final judgment, rescinding it or awarding Plaintiff and the Class rescissory damages;

          E.     Directing the Defendants to account to Plaintiff and the Class for all damages

suffered as a result of their wrongdoing;

          F.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          G.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: January 9, 2019                             RIGRODSKY & LONG, P.A.

                                                    /s/ Brian D. Long
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 ROWLEY LAW PLLC                                    Wilmington, DE 19801
 Shane T. Rowley                                    Telephone: (302) 295-5310
 Danielle Rowland Lindahl                           Facsimile: (302) 654-7530
 50 Main Street, Suite 1000                         Email: bdl@rl-legal.com
 White Plains, NY 10606                             Email: gms@rl-legal.com
 Telephone: (914) 400-1920
 Facsimile: (914) 301-3514                          Attorneys for Plaintiff




                                                 19
